Title: From James Madison to Thomas Jefferson, 31 October 1798
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Ocr. 31. 1798.
I return the draught recd. by the last post, with one or two very small alterations. The interlineated “or an allotted portion thereof,” means to suggest that the whole no. might be so great as to beget objections to the expence which are always formidable in such cases. I have doubted whether the terms “ordinary” & “extraordinary” sufficiently marked the boundary between the power of the Judge & of Jurys over points of law, and whether they do not yield too much of the strict right of the latter in case they chuse to exert it. But you are so much better able to decide on this subject than myself, that I have not ventured to note any precise amendment. I shall not send for Richardson sooner than you propose; but shall then hope for the use of him for some time for plaistering as well as adjusting the Stone to the fire places. The state of the business under Mason increases my dependence on the auxiliary. Mr. R. will please to bring with him such utensils as he will need. Yrs. affecly.
Js. Madison Jr.


The Thermr. at Sunrise Ocr. 30—22°
31. 26.


